Title: From Elizabeth Smith Shaw Peabody to Louisa Catherine Johnson Adams, 24 March 1808
From: Peabody, Elizabeth Smith Shaw
To: Adams, Louisa Catherine Johnson



My Dear Niece,
Atkinson March 24th. 1808

Your Letter did not reach me untill several Weeks after it was written, & as I had a few days before addressed a letter to Mr Adams, I presumed upon the reception of that, your minds would be rendered less anxious, but notwithstanding this, I should immediately have replied to your polite friendly letter, & to your questions, respecting Master George, if we had not been so unhappy as to have a number in our family taken sick one after another, with fevers, & my duty called me to unremitted attentions to the beds of Sickness, & to do all in my power to soften the pillow of distress—You need not my Dear Niece have made the last appology for writing to One, under whose care a “Darling Child” had been placed. He is in fine health & spirits, & is indeed a lovely Boy—His mind is strong, & penetrating, with great facility he commits things to memory, & applys them with uncommon judgment—The other day he was playing with one of his mates who endeavoured to deceive, & cheat him—He soon perceived his design, & said, “William I have somewhere read in a Book, that he who endeavoured to cheat Others, cheated Himself.”—His Father observed he had some propensities which ought to be checked. Where the soil is fertile, we may expect to see the “weeds & flowers promiscuous shoot,” & it requires a most skillful, judicious hand, to know what to erase, and what we should permit to flourish; for flowers have sometimes poisonous qualities, as well as Weeds, & Virtues, if not rightly directed, may degenerate, & grow into Vice.
Master George reads, parses, & spells well, but he learns to write very slow—He wished to write to his Father, I gave him paper, he soon came to me, & read a very affectionate letter, with his duty to you, & love to his little Brother Charles—hoped he should soon see you all in Boston—I looked at it, but could not read a word, he wondered what could be the reason, for he met with no difficulty himself—
Congress has had a long Session. The conduct of some of the Members, have not escaped many unfavourable remarks. But the Integrity of Mr Adams, was in my Mind, unquestionable. I firmly believed, that he was not actuated by sinister motives, nor party Spirit, but would think, judge, & act, from a sense of the highest Duty—
My Dear Nephew & Niece may be assured, that both Mr Peabody, & your Aunt, will tenderly watch over your child, & do all in our power to make him good, that he may be a Blessing—With esteem & affection / Your Aunt, subscribes
Elizabeth Peabody—